internal_revenue_service number release date index number ------------------------------- -------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-119362-07 date date ------------------------------------------------------------------------------------------------- legend trust -------------------------------------- daughter ------------------------------- age age ---- ---- dear --------------- this is in response to your letter of date submitted on your behalf by your authorized representative requesting a ruling on the income_tax consequences of certain proposed modifications to trust facts trust is an irrevocable inter_vivos_trust established for the benefit of daughter and her issue income is payable to daughter for life upon daughter’s death the corpus shall be divided into as many equal shares as there are children of daughter surviving and children of daughter who have predeceased daughter leaving descendents surviving income is then payable to each beneficiary in the trustee’s discretion for the beneficiary’s support maintenance and education when a beneficiary attains age one-half of the share shall be distributed outright to the beneficiary the remainder of the share shall be distributed outright when the beneficiary attains age in the event of the death of a beneficiary prior to the distribution of that beneficiary’s share the share shall be distributed to the beneficiary’s then living descendants and in the absence of descendants as the beneficiary shall appoint in default of appointment the beneficiary’s share shall be paid over to the then living descendants of daughter or in the absence of descendants of daughter to the then living descendants of daughter’s siblings one child of daughter predeceased daughter and has living descendants plr-119362-07 you propose to divide trust into four separate trusts one for each surviving child of daughter and one for the surviving descendants of the child who predeceased daughter generally each trust will be modified to have as its trustee the child or grandchild who will take upon daughter’s death the assets of trust will be distributed in_kind on a pro_rata basis among the four trusts daughter will remain the life_beneficiary of each trust and with the exception of the division of the trust and the naming of new trustees the terms of each separate trust are the same as those of trust law and analysis sec_61 of the internal_revenue_code provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized under sec_1001 the entire amount of gain_or_loss on the sale_or_exchange of property must be recognized except as otherwise provided sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained revrul_56_437 1956_2_cb_507 holds that the conversion of a joint_tenancy in stock to a tenancy_in_common in order to eliminate the survivorship feature and the partition of a joint_tenancy in stock are not sales or exchanges see revrul_69_486 1969_2_cb_159 pro_rata distribution of trust assets not a sale_or_exchange similar to the situation in revrul_56_437 divisions of trusts are also not sales or exchanges of trust interests where each asset is divided pro_rata among the new trusts here trust’s assets will be distributed in_kind on a pro_rata basis among the four separate trusts accordingly the modification and severance of trust will not result in the realization of gain_or_loss to any beneficiary trust or severed trust under sec_61 and sec_1001 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-119362-07 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely ___________________________ katherine a mellody senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosure copy of this letter
